Citation Nr: 0426540	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

Per the veteran's DD Form 214, he served on active duty from 
June 1964 to November 1969.  A DD Form 215 indicated that the 
effective date of discharge should be November 1967.  
However, this date conflicts with the evidence in the 
veteran's service personnel records and service medical 
records, which indicate that he was on active duty in 
Thailand in March 1968.  The service personnel records do 
indicate that he was discharged November 27, 1967, and 
reenlisted November 28, 1967 while in Thailand.  For purposes 
of this decision, the Board will accept the date listed on 
the DD Form 214 as the date of separation.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post-traumatic stress disorder. 

In June 2001, the Board remanded the claim for further 
development.  The case has been returned to the Board for 
further appellate review.

The veteran was scheduled for a local hearing in March 2004.  
The record indicates that he failed to report.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Credible evidence of an in-service stressor is not of 
record.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a December 2001 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement," the RO 
stated that to establish entitlement to service connection, 
the evidence must show an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.  In the 
December 2003 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to the 
principles related to service connection, and with the text 
of 38 C.F.R. § 3.304, pertaining to the criteria required to 
establish entitlement to service connection for post-
traumatic stress disorder.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a June 1999 letter, the RO requested the veteran 
to provide a detailed description of the stressful service 
incidents which the veteran believed had resulted in post-
traumatic stress disorder.  The RO stated that the 
description must include the exact, complete unit designation 
of which he was a part at the time of the incident, that it 
must include the date(s) of the incident(s) to within seven 
days, the type and location of the incident, the full names 
of casualties, and other units involved.  The RO stressed 
that if the description was not this detailed, the incidents 
could not be verified and a denial of the claim might result.  
The RO stated that if the veteran had received combat related 
medals or commendations, to provide a copy of the written 
citation which normally accompanies the presentation.  The RO 
stated that if the veteran had military newspaper accounts of 
the described incidents, then he should provide them.  

The RO also requested the veteran to send any medical 
evidence he had about treatment of his condition.  The RO 
stated that if the veteran had been treated at a VA facility, 
to furnish the dates and places of treatment, and VA would 
obtain the reports.  The RO also stated that if he had been 
treated at any Vet Center, to request that the center send 
copies of his treatment records.  

In the December 2001 VCAA letter, under a heading entitled 
"VA's Duty to Assist You in Obtaining Evidence for Your 
Claim," the RO stated that it would help the veteran obtain 
medical records, employment records, or records from other 
Federal agencies, but that the veteran had to provide the RO 
with sufficient information so that it could obtain the 
records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  The RO also 
stated that it would obtain service medical records and other 
military service records if necessary to the claim.  Under a 
heading entitled "What Can You Do to Help with Your Claim," 
the RO stated that the veteran should inform VA of any 
additional specific information pertaining to the stressors.  
The RO stated that this evidence was necessary in order to 
obtain further supportive evidence of the claimed stressful 
events and that it must be specific as possible, because 
without such detail, an adequate search for verifying 
furnished information could not be conducted.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private examination reports.  In a 
September 1999 letter, the veteran stated that he could not 
remember detailed incidents of stressful in-service accounts, 
except for a pilot crashing his plane at the base in 
Thailand.  He also stated that he did not have any current 
medical evidence.  

In a January 2001 statement, the veteran indicated that the 
stressors were the death of the pilot who crashed at the base 
in Thailand, being involved with Air Force intelligence 
decisions, and finally working in a hospital unit and the 
bodies of dead soldiers.  In a September 2001 statement, the 
veteran stated that he had two stressors.  One was the jet 
crash of the pilot, in September or October 1969, at Udorn 
Royal Air Force Base in Thailand, when the veteran was 
assigned to the 7th Air Force Intelligence Unit.  The second 
incident was identifying the dead and wounded while assigned 
to temporary duty to the Air Force Hospital Ton Son Nhut in 
October and November 1969.  He stated that the assignment was 
top security and that he could not provide any additional 
information.

A request to verify the stressors was sent to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) in December 2001.  

In January 2002, the veteran stated that he had no new 
evidence or information to submit.

In March 2002 a response was received from USASCRUR 
indicating that the information received was insufficient to 
conduct meaningful research.  The USASCRUR indicated that the 
veteran needed to include his complete unit designation, 
including full names of casualties.  The USASCRUR also 
indicated that the veteran should provide Air Force Form 7.  
This response was forwarded to the veteran in October 2002, 
with a request from the RO for the veteran to provide the 
requested information.  In November 2002, the veteran 
submitted his service personnel file, and stated that while 
stationed at the Air Force Hospital in Thailand, an Air Force 
pilot went down in his plane (4F Fanton (?)) and that when he 
was on "TDY secret orders" to Da Nang, Vietnam, he 
classified the remains of dead soldiers.  This information 
was forwarded to USASCRUR by the RO in November 2002.  A 
reply from USASCRUR was received in June 2003 indicating that 
there was insufficient stressor information and that the 
documents provided were not legible.  This reply was 
forwarded to the veteran in October 2003 and a response from 
the veteran was requested.  A December 2003 report of contact 
in the veteran's claims file indicated that the veteran 
stated that he submitted all the information that he had and 
did not have any more information to submit.  He requested to 
have his appeal processed immediately.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was addressed and a 
Supplemental Statement of the Case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board finds that the preponderance of the evidence is 
against a grant of service connection for post-traumatic 
stress disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).

While the Board notes that the version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for PTSD required a "clear" diagnosis of 
PTSD, that requirement has since been eliminated; as the 
current version is more favorable to the veteran, it will be 
considered in the adjudication of his claim.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  Under the new criteria, 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

There is a conflict in the evidence as to whether the veteran 
has post-traumatic stress disorder.  In an October 1998 
examination report, Dr. A. diagnosed the veteran with post-
traumatic stress disorder, mild to moderate.  In that report, 
the veteran indicated that he had nightmares and flashbacks 
about Vietnam.  He reported that in 1964 he was in Vietnam 
and was also stationed in Thailand, and that he was assigned 
to the intelligence division.  He stated that although he was 
not actually in the Vietnam War, he saw friends who died in 
Vietnam.  He stated that since he was in the intelligence 
division, he knew what was going on and was exposed to 
trauma, including dead soldiers, back in Vietnam.  He stated 
that every time he saw an airplane or a helicopter and every 
time he saw a plane crash on the news, it triggered memories 
of Vietnam.  

Dr. A. stated that although the veteran was exposed to 
traumatic events, he was not in actual combat, and his 
response to these events did not involve intense fear, 
helplessness or horror.  His symptoms were no persistent 
avoidance of stimuli, and no persistent effort to avoid 
thoughts, feelings, or conversations associated with the 
trauma.  Dr. A. concluded that overall, the veteran had mild 
to moderate service connected post-traumatic stress disorder, 
and his level of social and occupational impairment was not 
severe.

In contrast to Dr. A., in a December 1999 examination report, 
Dr. D. found that the veteran had no symptoms which come 
close to meeting the DSM IV criteria for a diagnosis of post-
traumatic stress disorder, nor was the combat exposure in 
Vietnam, "such as it was," likely to result in post-
traumatic stress disorder.  He diagnosed the veteran with 
depressive disorder, not otherwise specified, which 
apparently began about ten years after separation from the 
military.  In that report, it was noted that the veteran 
served as an Air Force clerk, and that he served temporary 
duty in Vietnam for two weeks.  He heard guns in the distance 
and was never under enemy fire.  He twice encountered body 
bags as part of an air evacuation.  He had to clean the area 
where the body bags were brought in occasionally.  He also 
saw one F-4 fighter plane miss an approach and crash.  He was 
not personally involved in that occurrence.  

In January 2002, Dr. A. again examined the veteran and 
confirmed the diagnosis of post-traumatic stress disorder.  
He stated that the veteran witnessed death and destruction in 
Vietnam, which included seeing American soldiers dying, 
putting American soldiers in body bags, and tagging them.  
Dr. A. noted that the veteran's response was intense fear and 
horror.  The Board notes that in his previous examination of 
the veteran in October 1998, Dr. A. specifically found that 
the veteran did not respond with intense fear and horror.  In 
the January 2002 examination report, Dr. A. found that the 
veteran persistently avoided stimuli associated with the 
trauma, and tried to avoid conversation about the trauma.  
However, in October 1998, Dr. A. found that there was no 
persistent avoidance of the stimuli, and no persistent 
efforts to avoid thoughts, feelings or conversations 
associated with the trauma.

At this time, there is a clear conflict in the record 
regarding whether the veteran actually has PTSD.  However, 
even if we accept the diagnosis of post-traumatic stress 
disorder, entitlement to service connection is not warranted 
because there is no credible supporting evidence that the 
claimed in-service stressors occurred.  

The veteran has reported that his stressors include 
witnessing a pilot crash at the Air Force base in Thailand, 
in September or October 1969, and classifying body bags while 
on temporary assignment at a hospital in Vietnam, in October 
and November 1969.  The veteran's service personnel records 
and service medical records indicated that he was in Thailand 
from August 1967 through March of 1968.  There is no record 
in the claims file of his being in Vietnam or Thailand in 
1969.  The USACRAR were not able to verify these stressors, 
due to insufficient information.  The veteran's personnel 
file indicated that he had an administrative specialty.  His 
personnel record does not show service in Vietnam.  His duty 
title, as well as his awards, including the National Defense 
Service Medal, the Air Force Good Conduct Medal, the Vietnam 
Service Medal with one bronze star, and the Vietnam 
Commendation Medal, do not indicate that he engaged in combat 
with the enemy.  Thus, the veteran's lay testimony alone 
cannot establish the occurrence of the claimed in-service 
stressor.  Further, the veteran is not credible.  In the 
October 1998 examination report, the veteran reported that he 
was in Vietnam in 1964.  Later, he stated that he was in 
Vietnam in 1969.  The personnel records indicate that he was 
in Thailand in 1967 and 1968.  There is no reference to the 
veteran's claimed stressors in either the service medical 
records or the service personnel records.

VA has made numerous requests to the veteran for specific 
information regarding his stressors.  The duty to assist is 
not a one-way street.  The veteran has not provided 
sufficient information in order to verify the stressors, and 
his lay testimony alone cannot establish their occurrence.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for post-traumatic stress disorder, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



